Citation Nr: 1646111	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss in the left ear.  

2.  Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in May 2015 at which time it was remanded for additional development.   

Before the claims file was transferred back to the Board, by way of the October 2015 rating action, the RO granted the Veteran's claims seeking service connection for the right and left shoulder disability, right ear hearing loss, and the low back disability.  Specifically the RO granted service connection for shoulder impingement syndrome, rotator cuff tendonitis, subacromial/subductoid bursitis, acromioclavicular joint osteoarthritis of the left shoulder, which was evaluated as 20 percent disabling, effective May 18, 2010; as well as for rotator cuff tendonitis, acromioclavicular joint osteoarthritis, right shoulder, evaluating it as noncompensably disabling, effective May 18, 2010.  The RO also granted the claim for service connection for right ear hearing loss, evaluating it as noncompensably disabling, effective May 18, 2010; and further granted service connection for mild degenerative disc disease of the lumbar spine, evaluating it as 20 percent disabling, effective May 18, 2010.  The Board finds that these grants of service connection for the claimed disabilities constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for these disabilities; thus, these matters are not in appellate status.  

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran has manifested no worse than Level V hearing acuity in his left ear and Level I hearing acuity in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA afforded the Veteran adequate audiological examinations in June 2011 and August 2015.  

	
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  


Analysis

The Veteran contends that his service-connected left ear hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Regulations specifies that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

Evaluations of hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

The rows in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the column appropriate for the numeric designation for the ear having the better hearing acuity and the row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his left ear hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  In this regard, the Veteran was afforded a VA audiological examination in June 2011.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 5, 25, 30, and 25 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 10, 70, 75, and 70.  The average pure tone threshold was 21 in the right ear and 56 in the left ear.  In addition, the Veteran's speech recognition ability using the Maryland CNC word list was 96 percent in the right ear and 68 percent in the left ear.  These results correspond to Level V for the left ear and Level I for the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether an initial compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Although the Veteran did not have a puretone threshold of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), the audiological findings reflect that he had a puretone threshold of 10 decibels at 1000 Hertz, and 70 decibels at 2000 Hertz.  As previously noted above, pursuant to 38 C.F.R. §4.86, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Using Table VIa, the Veteran's left hear hearing impairment corresponds to Level IV in the left ear.  When these values are applied to Table VII, a noncompensable disability rating is assigned.  See 38 C.F.R. §§ 4.85, 4.86, Tables IV, IVa and VII.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's left ear hearing loss is accurate and appropriately reflects his left ear hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

The record reflects that the Veteran underwent another VA audiological evaluation in August 2015.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 20, 30, 40, and 35, and left ear auditory thresholds in the same frequencies as 25, 80, 75, and 70.  The average pure tone threshold was 31in the right ear and 63 in the left.  Speech recognition ability was 100 percent in the right ear and 84 percent in the left ear.  These results correspond to Level III hearing impairment in the left ear and Level I for the right ear.  See 38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

The Board has also considered whether an initial compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Although the Veteran did not have a puretone threshold of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), he did have a puretone threshold of 25 decibels at 1000 Hertz, and 80 decibels at 2000 Hertz.  Using Table VIa, the Veteran's left hear hearing impairment corresponds to Level V in the left ear.  When these values are applied to Table VII, a noncompensable disability rating is assigned.  See 38 C.F.R. §§ 4.85, 4.86, Tables IV, IVa and VII.  Therefore, the Veteran is not entitled to a higher evaluation for his service-connected left ear hearing loss pursuant to 38 C.F.R. § 4.86(b).  

Based on these results, the Board concludes that an initial compensable rating for the Veteran's left ear hearing loss is not warranted.  It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's left ear hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his left ear hearing loss was more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The above determination is based upon consideration of applicable rating provisions.  In addition, both VA examination reports specifically address the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the June 2011 VA examination, after interviewing and evaluating the Veteran, the examiner diagnosed him with having sensorineural hearing loss of the left ear and found that any hearing loss of the left ear did not have a significant effect on his usual daily activities or his occupation.  At the August 2015 VA examination, the VA examiner diagnosed the Veteran with having sensorineural hearing loss in the left ear.  When asked about the functional impact of his hearing loss, the examiner wrote that the Veteran's hearing loss did have an impact on his ordinary conditions of daily life, as well as his ability to work, commenting that the Veteran reported that he constantly had to ask those who were standing or sitting near his left side and with whom he was having a conversation with, to move to his right side so he can hear them.  

The Board has considered the statements made by the Veteran in which he asserted that his left ear hearing loss disability warrants a compensable rating.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a compensable rating for the Veteran's left ear hearing loss is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for left ear hearing loss.  Hence the appeal as to a higher schedular rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  The rating criteria for hearing loss is based on a claimant's hearing acuity.  An evaluation in excess of the assigned rating is provided for manifestations of the service-connected left ear hearing loss, but the evidence reflects that those manifestations are not present in this case.  Essentially, the Veteran reports that his hearing acuity is poor and that he has poor word recognition.  As noted above, the Veteran primarily complains that his hearing impairment in the left ear affects his ability to hear conversations in his left ear, and he has a difficult time understanding those who are communicating with him near his left side.  However, the rating criteria for hearing loss is based on the Veteran's actual hearing acuity, and his symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria, which accounts for both auditory thresholds and word recognition.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The Veteran currently works as a mail carrier for the U.S. Postal Service.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's hearing loss.  Although he reported to have a difficult time hearing people who are communicating with him while standing or sitting near his left side, he has never indicated that he is unable to maintain this employment due to his hearing impairment.  While acknowledging the possible effects his hearing impairment has on his ability to hear conversations, there is no indication that his left ear hearing loss has a significant effect on his employment.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect that he is unable to obtain or maintain his employment as a result of his left ear hearing loss.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for left ear hearing, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to an initial compensable rating for left ear hearing loss is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his current eye disorder(s) developed as a result of his military service, and specifically, due to injuries that occurred during his military service.  The Veteran, through his representative, has also contended that his current eye disabilities are due to his exposure to sunlight, ultraviolet rays and dry dusty conditions while serving in Southwest Asia during the Persian Gulf War.  See August 2016 Written Brief Presentation

Review of the Veteran's service treatment records reflect that he was seen at military clinic in February 1980 with complaints that he was hit in the left eye while playing ball ten minutes prior.  The Veteran reported to have little to no pain, and upon examination, it was noted that he did not experience blurred vision or difficulty seeing in the left eye.  Further evaluation of the eye revealed redness in the sclera with no other abnormalities.  The Veteran was seen at sick call once again in March 1980 with complaints of extreme pain in the left eye of several days duration.  It was noted that the left eye was red with visible signs of swelling.  The Veteran reported to experience acute tenderness to light as well as ocular pressure accompanied by headaches.  Physical examination of the eyes revealed findings of conjunctivitis, and the slip lamp evaluation revealed signs of corneal abrasion across the entire field of vision.  The Veteran was thereafter diagnosed with having corneal abrasion and conjunctivitis.  He was provided with medication and an eye patch to wear, and he instructed to return for a follow up evaluation.  The Veteran presented at the military clinic once again three days later with complaints of redness, pain and drainage in the left eye of six days duration.  He reported to have headaches and occasional blurry vision in the left eye.  Physical examination of the left eye revealed signs of irritation, and the Veteran was diagnosed with having conjunctivitis.  He stated that he had been using sulfacetamide for treatment of his eyes for six days with good results.  A December 1984 radiograph report reflects that the Veteran was seen at the Emergency Room with a laceration above his right eye.  

The Veteran's post-service treatment records include private medical records from his optometrist, K.L., M.D., that are dated from May 2006 to October 2009.  These records reflect diagnoses of pterygium in the left eye, presbyopia, and hyperopia astigmatism.  Report of the February 2011 optometry consultation reflects diagnoses of hyperopic astigmatic presbyope in both eyes, early pterygium nasal, and "[n]ormal tension glaucoma suspect due to optic nerve appearance" in both eyes.  

At the May 2013 VA examination in connection to the Veteran's claimed eye condition, the VA examiner diagnosed the Veteran with having a number of eye disorders, to include pinguecula, pterygium, corneal abrasion, glaucoma suspect, and cataract incipient.  The VA examiner noted that the Veteran's pinguecula was a type of conjunctival condition.  After interviewing the Veteran regarding his medical history, reviewing his claims file, and conducting a physical evaluation of his eyes, the VA examiner determined that the Veteran's eye disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this conclusion, the examiner simply provided a recitation of the service treatment records, and noted that the Veteran had not been diagnosed with any of these disorders in service.  The examiner further wrote that the corneal abrasion on his left eye, as well as the small laceration above his right eye would neither cause these conditions, nor were they risk factors for any of these conditions.  

Private medical records issued from the Neurology Center, and dated from April 2014 to July 2015, reflect that the Veteran was seen for an evaluation of the "transient monocular blindness" in his left eye.  The Veteran reported experiencing intermittent vision loss in the left eye since 1991 that occurred once or twice a year, and began increasing in frequency.  The Veteran described the symptoms as starting with a "slight blur in the left eye" and followed by the eyes becoming fatigued and shifting to a gradual "dim from the outside in."  According to the Veteran, in a matter of seconds, his vision blacks out completely, lasts about a minute in duration, and then gradually dissipates, followed by a dull headache that persists for a couple minutes.  The Veteran noted no clear triggering factors, but stated that it often occurs in the morning when he awakens.  After conducting neurological and neuro-ophthalmologic examinations of the Veteran, the physician, B.F., M.D., diagnosed the Veteran with transient monocular blindness.  According to Dr. F., the Veteran had a twenty-three year history of stereotyped spells of vision loss that only occur in the left eye, typically come on gradually, last a minute, and are followed by a dull headache which is often referred to as a retinal migraine.  

Pursuant to the May 2015 remand, the Veteran was afforded another VA examination in connection to his claimed eye condition in July 2015.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having pinguecula in both eyes, grade 2 arcus senilis in both eyes, left nasal pterygium, grade 1 nuclear sclerosis in both eyes, and glaucoma suspect both eyes.  The examiner also noted that the Veteran currently had conjunctivitis and other conjunctival conditions, as well as a corneal condition, and a cataract and other lens condition.  When asked to describe the Veteran's other conjunctival condition, the examiner marked that the Veteran had pinguecula and conjunctival melanosis in both eyes.  The examiner also noted that the Veteran had a preoperative cataract condition in both eyes.  

The examiner concluded that the Veteran's nasal and temporal pinguecula in both eyes is less likely than not related to his active military service because there was no documentation or diagnosis of the pinguecula in either eye in his service treatment records during his period of military service.  The examiner also reasoned that the first diagnosis of nasal pterygium in the left eye was discovered in October 2007.  In addition, the examiner opined that the Veteran's grade 2 arcus senilis in both eyes is less likely than not related to his active military service given that review of the service treatment records is negative for any documentation or diagnosis of this disorder during his military service.  With respect to the Veteran's nasal pterygium of the left eye, the examiner determined that this disorder was less likely than not related to his active military service given that there was no documentation or diagnosis of this disorder in the Veteran's service treatment records.  According to the examiner, the first diagnosis of nasal pterygium in the left eye was in October 2007.  The examiner also opined that the Veteran's grade 1 nuclear sclerosis and glaucoma suspect diagnosis were less likely as not related to his active military service because there was no documentation or diagnosis of either of these disorders in the Veteran's service treatment records during his period of active service.  According to the examiner, the earliest diagnosis "of ordering more thorough visual field testing occurred in 2006 after he separated from the military in 1992."  

Although the August 2015 VA examiner provided explanations for the conclusions reached, the Board finds that the opinion regarding the Veteran's pinguecula was not based on a complete and accurate factual premise.  As noted above, the Veteran's service treatment records reflected a diagnosis of conjunctivitis during several of his clinical treatment visits in March 1980.  The August 2015 VA examiner characterized the Veteran's pinguecula as a type of conjunctival condition, and further observed medical findings of conjunctival melanosis.  In finding that the Veteran's pinguecula was not related to his military service because the service treatment records were negative for a diagnosis of pinguecula, the VA examiner failed to address the significance of the Veteran's in-service diagnosis of conjunctivitis, and whether this assessment was in any way related to his subsequently developed pinguecula.  In addition, the VA examiner did not address the nature and etiology of the conjunctival melanosis she discovered during her evaluation of the Veteran, nor did she discuss whether this disorder was in anyway related to the Veteran's military service, to include the in-service notations of conjunctivitis.  Although the service treatment records were negative for a diagnosis of pinguecula, given that the examiner characterized the Veteran's pinguecula as a type of conjunctival condition and further observed findings of conjunctival melanosis, then she (the examiner) should still reconcile the conclusion reached with the in-service documentation of conjunctivitis, and address how these in-service notations are different from, not related to, and/or did not lead to the Veteran's subsequently developed pinguecula and conjunctival melanosis.  Finally, the Board notes that in her conclusion, the examiner appears to have mistaken the Veteran's pinguecula with his nasal pterygium when in her reasoning she wrote that the first diagnosis of "nasal pterygium in the left eye was found through...review of records was on 10/29/2007. . . ."  

As such, the August 2015 opinion is of limited value because it is not predicated on a complete and accurate review of the Veteran's medical history.  A medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. at 123, quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," id. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, while there is no requirement imposed on a medical examiner to provide a statement of reasons or bases in support of his or her opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), the clinician must support his or her medical findings with adequate medical analysis.  .

Also, the Board notes that the August 2015 VA examiner did not address the Veteran's diagnosed transient monocular blindness in the left eye, nor did she offer an opinion as to the etiology of this disorder.  In light of the Veteran's reported twenty-three year history of these symptoms during his April 2014 private consultation, and given that some of the symptoms he reported during service (blurry vision and ocular pressure in the eyes followed by headaches) were echoed during the April 2014 consultation (blurriness in the left eye followed by dull headache), the Board finds that another medical opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the nature and etiology of the Veteran's eye disorders, to include his transient monocular blindness of the left eye, is required. Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As this claim is being remanded for additional development, any outstanding VA medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed bilateral eye disorder(s).  This shall specifically include updated treatment records from any VA facility, to include the San Diego VA medical center (VAMC) and Oceanside Community-Based Outpatient Clinic (CBOC).  

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Once these records have been obtained and associated with the claims file, refer the claims folder, to include all records on VBMS and Virtual VA to the same VA examiner who conducted the August 2015 examination, or another VA optometrist if that examiner is unavailable.  

Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed eye disorder (bilateral or unilateral) diagnosed during the duration of the appeal, to include the diagnoses of nasal and temporal pinguecula, conjunctival melanosis, preoperative cataract, grade 2 arcus senilis in both eyes, nasal pterygium of the left eye, grade 1 nuclear sclerosis, glaucoma suspect, transient monocular blindness, presbyopia, and hyperopia astigmatism, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability(ies) had its/their clinical onset in service or is/are otherwise related to the Veteran's military service, to include his in-service diagnoses of conjunctivitis and/or corneal abrasion and/or his exposure to sunlight, ultraviolet rays and dusty dry temperatures while serving in Southwest Asia.  The examiner should specifically address the significance of the Veteran's currently diagnosed conjunctival conditions (pinguecula/conjunctival melanosis) and whether there is any type of relationship between these disorders and his in-service diagnosis of conjunctivitis.  The examiner should also comment as to whether any other factors during the Veteran's service contributed, or led, to the development of the Veteran's eye disability(ies).  

If the examiner finds that the Veteran's eye disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.

4.  Readjudicate the Veteran's claim that is the subject of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


